Exhibit 10.13
LoopNet, Inc.
Incentive Bonus Plan
1. Purpose
The purpose of this Incentive Bonus Plan (the “Plan”) of LoopNet, Inc. (the
“Company”) is to: (i) enhance stockholder value by promoting strong linkages
between employee contributions and Company performance; (ii) drive superior
performance to support the achievement of the corporate and strategic business
objectives of the Company as established by the Board of Directors of the
Company; (iii) align, motivate and reward eligible employees by making a portion
of their cash compensation dependent on the achievement of these objectives; and
(iv) to seek to retain key executives.
2. Effective Date
The Plan is effective as of February 2, 2011 and shall continue in effect until
modified or terminated by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”). Unless otherwise determined, the Plan
shall be administered on an annual basis effective each fiscal year and
beginning on January 1 and continuing through December 31 (each a “Plan Year”).
This Plan supersedes all prior bonus or commission incentive plans with respect
to the employees eligible to participate in the Plan or any written or verbal
representations regarding the subject matter of the Plan.
3. Administration

(a)   The Plan shall be administered by the Compensation Committee. The
Compensation Committee shall have all powers and discretion necessary or
appropriate to administer the Plan and to control its operation, including, but
not limited to, the power to (i) determine which employees are eligible to
participate in the Plan, (ii) prescribe the terms and conditions of the bonuses
that participants are eligible to receive, subject to the satisfaction of the
terms and conditions applicable to such bonuses, as set forth or otherwise
established pursuant to the terms of the Plan (the “Bonuses”), (iii) determine
the extent of the achievement of any corporate or individual performance
criteria applicable to the Bonuses and the amount of any Bonuses, (iv) adopt
rules for the administration, interpretation and application of the Plan as are
consistent with the terms of the Plan, and (v) interpret, amend or revoke any
such rules. The Company’s Chief Executive Officer will be responsible for
implementing the Plan to the extent authorized by the Compensation Committee.  
(b)   All determinations and decisions made by the Compensation Committee, the
Board, and any delegate of the Compensation Committee pursuant to the provisions
of the Plan shall be final, conclusive, and binding on all persons, and shall be
given the maximum deference permitted by law.   (c)   The Compensation
Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or part of its authority and powers under the Plan to
one or more directors and/or officers of the Company.

 



--------------------------------------------------------------------------------



 



4. Eligibility
Each of the Chief Executive Officer, President and Chief Operating Officer,
Chief Financial Officer, Chief Strategy Officer , Chief Technology Officer,
Senior Vice President and Group General Manager, Marketplace Verticals, Senior
Vice President, Product and Business Development, and Senior Vice President,
Sales and Service, or other employee designated by the Compensation Committee
may be eligible to participate in this Plan, provided he or she is designated by
the Compensation Committee as a participant and the Compensation Committee has
not, in its sole discretion, withdrawn such designation (a “Participant”) and he
or she meets all the following conditions:

(a)   is a full-time regular employee of the Company as of the last day of a
Plan Year;   (b)   has not entered into an agreement relating to termination of
his or her employment with the Company (other than an employment agreement or
offer letter, change of control agreement, or equity compensation agreement that
provides for certain benefits in connection with the Participant’s future
termination of employment); and   (c)   is not subject to disciplinary actions,
is in good standing with the Company and is not subject to a performance
improvement plan.

5. Performance Criteria
The Compensation Committee shall determine the actual amounts of Bonuses by
considering the Company’s progress toward achieving certain corporate and
strategic business objectives established for the Plan Year and the
Participant’s individual performance and contribution to the Company. Corporate
objectives may include, but shall not be limited to, revenue and earnings before
interest, taxes, depreciation, amortization and stock based compensation
(“adjusted EBITDA”), as well as progress toward achieving certain longer term
strategic corporate objectives identified by the Company’s Board of Directors.
To the extent it determines that targeting of specific corporate objectives and
individual business objectives for Participants as a whole, for groups of
Participants or a Participant individually would be desirable in supporting and
guiding the Participants and or in administering the Plan, the Compensation
Committee may, but is not required to, establish Company, unit or individual
performance objectives (each type of performance objective, a “Performance
Objective”). If the Compensation Committee determines to establish such target
Performance Objectives, Participants will be provided with a summary of the
target Performance Objectives. Subject to Section 6(d) below, achieving,
exceeding or failing to obtain any such Performance Objectives shall be taken
into account in determining the actual amounts of Bonuses.
6. Bonus Metrics

(a)   Each Participant will be eligible for payment of a Bonus equal to a
percentage of Participant’s Base Salary (as defined below) (“Bonus Percentage”).
  (b)   Base salary is the Participant’s base salary actually paid to the
Participant for the applicable Plan Year (“Base Salary”); provided that if a
Participant has a paid leave of absence of any length during the Plan Year, the
salary paid to the Participant during such

2.



--------------------------------------------------------------------------------



 



    leave of absence will not be included in Base Salary. Nothing in the Plan,
or arising as a result of a Participant’s participation in the Plan, shall
prevent the Company from changing a Participant’s Base Salary at any time based
on such factors as the Company shall in its discretion determine appropriate.  
(c)   Bonuses will be determined as a target percentage of Base Salary as
determined by the Compensation Committee according to such factors as the
Compensation Committee, in its sole discretion, deems appropriate, including
achievement of any Performance Objectives by the Company on its long term
strategic objectives and individual Participant performance, as well as
competitive market data and historical Company compensation. Subject to Section
6(d) below, the range of potential Bonus Percentages for the following
Participants are as follows:

  •   Chief Executive Officer and President and Chief Operating Officer: Target
30% of Base Salary to 80% of Base Salary     •   Chief Financial Officer: Target
30% of Base Salary to 60% of Base Salary     •   Senior Vice President, Sales
and Service: Target 25% of Base Salary to 60% of Base Salary     •   Chief
Strategy Officer, Chief Technology Officer, Senior Vice President, Products and
Business Development and Senior Vice President, General Manager of Marketplace
Verticals: Target 25% of Base Salary to 50% of Base Salary     •   All other
Participants: As established by the Chief Executive Officer.

(d)   Notwithstanding the establishment of Bonus Percentages or Performance
Objectives, if any, the Compensation Committee has full and complete discretion
to determine to pay less than the full amount (including paying zero percent) or
more than the full amount of a Bonus based on the applicable Bonus Percentage
and actual results against Performance Objectives.   (e)   Bonuses shall be
unsecured, unfunded obligations of the Company. All Bonuses shall be paid in
cash from the general assets of the Company. To the extent they have any rights
under the Plan, Participants’ rights shall be those of general unsecured
creditors of the Company.   (f)   In the event Participant’s employment with the
Company terminates for any reason prior to the last day of the applicable Plan
Year, including without limitation as a result of a Participant’s death, his or
her participation in the Plan will cease and the Participant shall be entitled
to no payment under this Plan.

7. Timing and Form of Payment of Bonuses
Subject to the terms and conditions of the Plan, Bonuses shall be paid as soon
as practicable after completion of the Company year-end audit for each
applicable Plan Year; provided however that any amount of Bonus earned with
respect to the Plan Year shall be paid on or before March 15th

3.



--------------------------------------------------------------------------------



 



of the year following the applicable Plan Year. Bonus payments under the Plan
shall be made in cash.
8. Plan Changes; No Entitlement
The Compensation Committee may at any time amend, suspend, or terminate the
Plan, including amending any aspect of the Bonuses and may amend the Plan so as
to ensure that no amount paid or to be paid hereunder shall be subject to the
provision of Internal Revenue Code Section 409A(a)(1)(B). Nothing in the Plan is
intended to create an entitlement to any employee for any incentive payment
hereunder.
9. General Provisions

(a)   Tax Withholding. The Company shall withhold all applicable taxes and any
other required deductions from any Bonus, including any federal, state and local
taxes.   (b)   No Effect on Employment or Service. Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate a
Participant’s employment or service at any time, with or without cause.
Employment with the Company is on an at-will basis only. The Company expressly
reserves the right, which may be exercised at any time, to terminate any
individual’s employment with or without cause without regard to the effect it
might have upon him or her as a Participant under this Plan.   (c)  
Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, or by the laws of descent and distribution. All rights with
respect to an award granted to a Participant shall be available during his or
her lifetime only to the Participant.   (d)   Severability. In the event any
provision of the Plan shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.   (e)   Governing Law. The Plan and all awards shall be
construed in accordance with and governed by the laws of the State of
California, but without regard to its conflict of law provisions.   (f)   Entire
Agreement. The Plan, and any resolutions of the Compensation Committee adopting
the Plan, is the entire understanding between the Company and the employee
regarding the subject matter of the Plan and supersedes all prior bonus or
commission incentive plans or any written or verbal representations regarding
the subject matter of the Plan. Participation in the Plan during the Plan Year
will not convey any entitlement to participate in this or future plans or to the
same or similar bonus benefits. Payments under the Plan are an extraordinary
item of compensation that is outside the normal or expected compensation for the
purpose of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.

4.